Citation Nr: 0125815	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  01-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

During his June 2001 personal hearing, the veteran clarified 
that he did not wish to pursue on appeal the issue of an 
increased rating for service-connected tinnitus.  That issue 
is therefore not before the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has Level I hearing loss in the right ear and 
the left ear.   


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 2000 rating decision, December 2000 statement of the 
case, and subsequent supplemental statement of the case, the 
RO provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
RO afforded the veteran a medical examination and secured 
pertinent VA treatment records.  Although the veteran 
submitted a statement from a private physician, he has not 
authorized VA to obtain any private medical records.  
Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his claim, to include during his June 2001 personal hearing.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for bilateral hearing 
loss in an October 1998 rating decision.  At that time, it 
assigned a noncompensable (zero percent) disability rating.  

The veteran submitted a claim for an increased rating for 
bilateral hearing loss in November 1999.  In connection with 
that claim, the RO secured VA outpatient records dated in 
June 1999.  The veteran underwent an outpatient audiology 
examination at that time, which revealed puretone thresholds, 
in decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
15
25
65
80
LEFT
-----
15
25
65
75

The average puretone threshold was 46 dB in the right ear and 
45 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in each ear.  The veteran 
was fitted for hearing aids.  

The veteran underwent a VA audiology examination in January 
2000.  At that time, puretone thresholds, in dB, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
10
20
65
85
LEFT
-----
10
20
60
75

The average puretone threshold was 45 dB in the right ear and 
41 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 96 
percent in the left ear.  

With his notice of disagreement, the veteran submitted a 
report of August 2000 evaluation by H. Garb, M.D.  The report 
discussed the veteran's medical history, including hearing 
loss that had stabilized at about its current level in 1971.  
Physical examination was negative.  It was noted that 
audiometric testing showed significant high-frequency 
sensorineural hearing loss and speech discrimination scores 
of 88 percent on the right and 80 percent on the left.  The 
actual numeric results of the audiometric test were not 
included.  The assessment was significant high-frequency 
sensorineural hearing loss, which had been relatively stable 
over a 35-year period according to previous audiograms.  Dr. 
Garb recommended the use of hearing aids.  

During his June 2001 personal hearing, the veteran explained 
that background noise interfered with his hearing.  The 
hearing aids amplified the background noise as well as 
voices.  He felt that, in the real world, his hearing loss 
was worse than in the quiet room used for hearing tests.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992) (assignments of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered). 

In this case, applying the results of both the June 1999 VA 
outpatient evaluation and the January 2000 VA examination to 
Table VI yields a Roman numeral value of I for both the right 
ear and the left ear.  Applying these values to Table VII, 
the veteran's hearing loss is evaluated as 0 percent 
disabling.  The Board acknowledges that the August 2000 
evaluation report from Dr. Garb reflects speech 
discrimination scores that are lower than scores yielded on 
VA testing.  However, after reviewing previous audiograms, 
Dr. Garb concluded that the veteran's hearing loss had 
remained relatively stable for many years.  Absent some 
evidence or opinion suggesting a precipitous change in 
hearing loss between the time of the January 2000 VA 
examination and the August 2000 evaluation by Dr. Garb, the 
Board finds no basis to award an increased evaluation for 
hearing loss due to the later evaluation.       

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100; 
66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. § 3.102). 


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

